Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145140 & (40)                                                                                         Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  ROBERT L. ANDERSON, JR., LISA A.                                                                          Brian K. Zahra,
  ANDERSON, 1098 INVESTMENTS L.L.C.,                                                                                   Justices
  and COOPERSVILLE MOTORS, INC.,
            Plaintiffs-Appellants,
  v                                                                  SC: 145140
                                                                     COA: 301946
                                                                     Kent CC: 09-012883-CK
  DAVID & WIERENGA, P.C. and RONALD
  E. DAVID,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the April 10, 2012 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
         d0827                                                                  Clerk